Citation Nr: 0612295	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a bilateral orchiectomy 
performed on February 23, 2001, based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of VA's 
Louisville, Kentucky, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran underwent a bilateral orchiectomy at a VA 
facility on February 23, 2001.

2.  There is no competent medical evidence establishing that 
the treatment the veteran received from VA resulted in any 
additional disability, to include groin and right lower 
extremity pain.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment on February 23, 2001, have not 
been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  The May 2003 letter was issued 
prior to the initial adjudication of this claim in April 
2004, and there is accordingly no prejudicial timing defect 
under Pelegrini.   

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  Despite 
the inadequate notice provided to him, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, in view of the fact that no 
compensation is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records and a May 2005 report of a review of 
pertinent medical records, along with the reports of the 
treatment purportedly giving rise to the veteran's claim.  
The appellant has been afforded, and has declined, the 
opportunity for a personal hearing at the RO and/or before a 
member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained; as has 
been noted above, he has recently advised VA that he had no 
additional evidence to submit.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the last amendment was, in effect, to set aside the decision 
of the United States Supreme Court in Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in 
which the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in August 
2002; accordingly, the post-October 1, 1997, version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

The veteran has alleged that he has impairment, specifically 
described as groin and right leg pain, that is the direct 
result of surgery he was accorded by VA on February 23, 2001, 
at which time he underwent a bilateral orchiectomy pursuant 
to a diagnosis of prostate cancer.  

VA medical records show that the veteran underwent a 
bilateral simple orchiectomy on February 23, 2001.  VA 
treatment records dated thereafter reflect increasing 
complaints by the veteran of groin and right lower extremity 
pain, with varying diagnoses to include a neuroma, nerve 
damage, muscle pain, and degenerative disc disease.  VA 
medical records dated in January 2003 indicate findings that 
the veteran's pain was not related to his February 2001 
orchiectomy, while a July 2003 VA medical record notes that 
"he has been tested for everything and urology finally came 
up with nerve damage secondary to surgery."  

In May 2005, the veteran's claims file was referred to a VA 
physician in an attempt to resolve the question of whether 
the veteran's complaints of groin and right lower extremity 
pain were related to his February 2001 surgery.  This 
physician, based on a review of the claims file, concluded 
that there was no specific evidence of nerve injury, and that 
genitofemoral or inguinal pain was not the product of the 
simple scrotal orchiectomy.  The VA physician specifically 
pointed out that, if the veteran's pain was due to that 
surgery, such pain would be at the stump of the cord, and not 
along the entire course of the genitofemoral nerve.  The 
physician concluded that right genitofemoral neuropathy was 
less likely than not caused by the bilateral simple 
orchiectomy.

In brief, while the medical evidence compiled pursuant to the 
veteran's complaints of groin and right lower extremity pain 
is equivocal as to whether such pain was the product of the 
February 2001 orchiectomy, the longitudinal review conducted 
by VA in May 2005 is unequivocal in rejecting any such 
relationship; in particular, any such relationship was "less 
likely as not."  While various treatment records indicate 
that the veteran's pain was due to nerve damage arising from 
his surgery, the record is devoid of any report of a 
longitudinal review wherein a similar conclusion is made.  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for compensation 
based on additional injury arising from the bilateral 
orchiectomy performed by VA on February 23, 2001, in that no 
such additional injury is shown.

Finally, the Board notes that the veteran points out that VA 
has referenced a May 2005 VA examination report, and avers 
that he was not in fact accorded a VA examination in that 
month.  In that regard, he is correct; while he may have been 
told that he was to be accorded a VA examination, such a 
clinical analysis was not required.  The pertinent evidence, 
consisting of the report of the February 23, 2001, surgery 
and follow-up treatment, provided a sufficient basis for a 
medical opinion as to the relationship between that surgery 
and the veteran's subsequent complaints, with no clinical 
evaluation of the veteran necessary at that time.

The Board also notes that the veteran's representative, in 
the informal hearing presentation submitted on the veteran's 
behalf in April 2006, challenges VA's failure to request 
medical quality assurance records "as required by the 
statutory duty to assist."  See VA Adjudication Manual 21-1, 
Part IV, Chapter 22, Subchapter 1, § 22.03.  There is, 
however, no evidence that any such records exist in this 
case.  Likewise, the veteran's representative has not 
demonstrated that such records exist.  Nevertheless, the 
Board finds that even if medical quality assurance records 
exist as to the surgical procedure in general, their 
probative value is outweighed by the April 2005 VA medical 
opinion specific to the question at issue on this appeal 
which included an explanation for the basis for the opinion.  
As such, the Board finds that there is no failure by VA to 
comport with its statutory duty to assist.  


ORDER

Award of compensation benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of a bilateral orchiectomy 
performed on February 23, 2001, based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


